Case 3:19-cr-00001-TJC-PDB Document 59 Filed 12/12/19 Page 1 of 3 PageID 524



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION


 UNITED STATES OF AMERICA                  )
                                           )
               v.                          )       CASE NO. 3:19-cr-00001-TJC-PDB
                                           )
 JOHN R. NETTLETON,                        )
                                           )
               Defendant.                  )


                    GOVERNMENT’S EXPERT WITNESS LIST

       The Government respectfully submits the following list of expert witnesses it

intends to call in its case-in-chief:

              1.     Lydia Benyam

              2.     Dr. Christopher Gordon

              3.     Dr. George F. Jackson

              4.     Christine M. Tarallo

              5.     Ursula Zipperer

       The expert notices provided by the Government regarding those witnesses are

attached to this filing as Exhibits A and B. The parties are in the process of discussing

trial stipulations that may obviate the need for four of these five expert witnesses. Once

those stipulations are finalized and signed, the Government will inform the Court.

                                    Respectfully submitted,

                                    /s/ Peter M. Nothstein
                                    Counsel for the Government
                                    TODD GEE

                                               1
Case 3:19-cr-00001-TJC-PDB Document 59 Filed 12/12/19 Page 2 of 3 PageID 525
US v. JOHN NETTLETON                               Case No. 3:19-cr-0001-TJC-PDB


                             Deputy Chief, Public Integrity Section
                             Todd.Gee2@usdoj.gov
                             PETER M. NOTHSTEIN
                             Trial Attorney, Public Integrity Section
                             Peter.Nothstein@usdoj.gov
                             Criminal Division
                             U.S. Department of Justice
                             1331 F Street, NW
                             3rd Floor
                             Washington, DC, 20005
                             Telephone: (202) 514-1412


                             DATED: December 12, 2019




                                      2
Case 3:19-cr-00001-TJC-PDB Document 59 Filed 12/12/19 Page 3 of 3 PageID 526
US v. JOHN NETTLETON                                     Case No. 3:19-cr-0001-TJC-PDB


                            CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this date, I electronically filed the foregoing

pleading with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to the attorneys of record for the defendant.

Dated: December 12, 2019                   /s/ Peter M. Nothstein
                                         Todd Gee, Deputy Chief
                                         Peter M. Nothstein, Trial Attorney
                                         Public Integrity Section
                                         Criminal Division
                                         U.S. Department of Justice




                                            3
Case 3:19-cr-00001-TJC-PDB Document 59-1 Filed 12/12/19 Page 1 of 8 PageID 527

                                                      U.S. Department of Justice

                                                      Criminal Division


 Public Integrity Section                                                    Telephone: 202-514-1412
 1400 New York Avenue NW                                                     Facsimile: 202-514-3003
 The Bond Building, 12th Floor
 Washington, D.C. 20005

                                                      April 30, 2019

Via FedEx

Daniel Schwarz, Esq.
Daniel Schwarz, P.A.
Suite 404
245 SE 1st Street
Miami, FL 33131
Phone: (305) 557-4671
Email. daniel@danielschwarzlaw.com

Terence Lenamon, Esq.
Terence Lenamon P.A.
226 E Flagler St Ste 200
Miami, FL 33131-1324
Phone: (305) 373-9911
Email: terry@lenamonlaw.com


         Re:     Discovery Letter Production 3/Expert Notice: United States v Nettleton,
                 3:19-cr-0001-TJC-PDB

Dear Counsel,

        Pursuant to Rule 16 of the Federal Rules of Criminal Procedure, and consistent with the
Court's scheduling order in the above-captioned case issued on March 15, 2019 (Did. No. 27), we
are writing to provide you with notice regarding the experts the government intends at this time to
call as witnesses in its case-in-chief. The curriculum vitae of each of these witnesses is attached,
unless otherwise noted. Additionally, except where otherwise noted below, you have previously
been provided in discovery with copies of these experts' reports and accompanying materials, such
as notes, emails, and other work product developed during the course of the preparation of their
expert reports.

       The government is willing to discuss with you whether stipulations could be agreed to that
would substitute for the expert witness testimony discussed herein.'

1      The government provided you in discovery with the reports by several other persons who
are experts in their fields, such as the reports prepared by experts on drift analysis and cell site
analysis. The government does not intend at this time to call those persons as experts in its case-
                                            Page 1 of 6
Case 3:19-cr-00001-TJC-PDB Document 59-1 Filed 12/12/19 Page 2 of 8 PageID 528




 Christine M. Tarallo

         The governments intends to call Christine Tarallo, a Forensic Biologist at the U.S. Criminal
Investigation Laboratory ("USACIL"), to testify in its case-in-chief as an expert in the fields of
serology, forensic biology, forensic DNA analysis, and calculating related statistics. A copy of
her curriculum vitae is attached. In summary, as further described in her reports, Ms. Tarallo will
testify regarding her conclusion that blood could be identified on certain swabs taken by NCIS
from the defendant's residence, and that where a DNA profile could be developed from swabs, it
was a match only for Christopher Tur's DNA profile and not the defendant's DNA profile (except,
as further described in her reports, for a swab taken from bedroom sheets upstairs that was found
to have DNA belonging to a mixture of the defendant's DNA and an unknown female who was
not Lara Tur). As you know from our discussions, this DNA evidence is relevant because it
establishes, among other things, Christopher's Tur's presence at the defendant's residence on
January 9, 2015, the night of Tur's disappearance, despite the defendant's false statements to others
about Tur's location that night and the defendant's efforts to conceal the occurrence and severity
of the altercation he had with Tur at his residence.

        Ms. Tarallo issued three reports in this case, which you have already been provided in
discovery: (1) a report dated March 2, 2015, which was an attachment to Exhibit 183 in NCIS'
Case Management Tool provided in discovery (Bates Range USD0J-00442789-USD0J-
00442794); (2) a report dated October 3, 2015, which was an attachment to Exhibit 263 in NCIS'
Case Management Tool (Bates Range USDOJ-00443227 to USDOJ-00443228); and (3) a report
dated June 20, 2016, which was an attachment to Exhibit 303 in NCIS' Case Management Tool
(Bates Range USDOJ-00443576 to USDOJ-00443579). In preparing this notice, we have
determined that we do not have in our possession Ms. Tarallo's underlying work product, such as
her notes, and are obtaining those materials from USACIL expeditiously to provide you.

         Ms. Tarallo will explain and testify regarding the information and conclusions contained
in her reports. Ms. Tarallo will also testify about her role in the chain of custody; about serology
generally; how biological evidence can be determined to be blood; about DNA in general (i.e.,
what it is, where it can be found, its uniqueness, its durability, and use in forensics); the tests for
the presence of DNA specifically, including how they are performed and interpreted; how a DNA
profile can be developed from samples of biological material (including how she developed the
DNA profile for the defendant and Lara Tur from the buccal swabs taken from them, as well as
how she developed the DNA profiles from the other samples she analyzed in this case), and about
how an individual's DNA may be left behind in bodily fluids such as blood. Ms. Tarallo will
explain what factors determine whether a sample is suitable for DNA analysis, about DNA testing
procedures (including extraction, quantitation, amplification, detection, and sample comparison),
about the testing processes used during the testing in this case and how the results of such testing
are interpreted, and about the quality assurance measures taken to ensure the integrity of testing
results.

in-chief If the defense takes a position in pre-trial litigation that necessitates the government
reconsidering its decision and calling these experts in its case-in-chief, we will provide you with
Rule 16 expert notice. However, we may call these persons as rebuttal experts, for which expert
notice is not required under Rule 16. As a result, we will provide you with the curriculum vitae
of these individuals as soon as we have them.
                                            Page 2 of 6
Case 3:19-cr-00001-TJC-PDB Document 59-1 Filed 12/12/19 Page 3 of 8 PageID 529




        Ms. Tarallo's testimony will be based on her knowledge, training and experience, her
reports, her examination and testing of the evidence listed in her reports, and her interpretation of
the data obtained from that evidence.

Ursula Zipperer

        The governments intends to call Ursula Zipperer, a Casework Administration and Evidence
Manager at the Armed Forces DNA Identification Laboratory ("AFDIL") and previously a DNA
Analyst at AFDIL, to testify in its case-in-chief as an expert in the fields of fields of forensic
biology, forensic DNA analysis, and calculating related statistics. Ms. Zipperer obtained the DNA
profile of Christopher Tur from a sample taken during his autopsy. As discussed in Ms. Tarallo's
March 2, 2015 report, Ms. Tarallo compared the DNA profile of Christopher Tur developed by
AFDIL with the DNA profiles Ms. Tarallo developed from the swabs taken from the defendant's
residence. We are in the process of obtaining Ms. Zipperer's report and related work product
materials from AFDIL, and expect to be able to provide them to you shortly. Attached is a copy
of Ms. Zipperer's curriculum vitae.

        Ms. Zipperer will explain the information and conclusions contained in her report. She
will testify about her role in the chain of custody; about DNA in general (i.e., what it is, where it
can be found, its uniqueness, its durability, and use in forensics); the tests for the presence of DNA
specifically, including how they are performed and interpreted; and how a DNA profile can be
developed from samples of biological material (including how she developed the DNA profile for
Christopher Tur from the sample taken in his autopsy). She will explain what factors determine
whether a sample is suitable for DNA analysis, about DNA testing procedures (including
extraction, quantitation, amplification, detection, and sample comparison), about the testing
processes used during the testing in this case and how the results of such testing are interpreted,
and about the quality assurance measures taken to ensure the integrity of testing results.

        Ms. Zipperer's testimony will be based on her knowledge, training and experience, her
report, her examination and testing of the evidence listed in her report, and her interpretation of
the data obtained from that evidence.

Other DNA-Related Witnesses

        The government may call as witnesses the below-listed individuals who participated in the
forensic examination and seizure of evidence and/or the DNA sampling and testing process. Their
work is reflected in the case files you received in discovery, and their curriculum vitae is attached
or will be provided to you shortly. We do not intend to call these witnesses as experts for the
purposes of such testimony. If you have any questions about what each of these individuals did,
please feel free to call us.2

       Michael Mann

2
         If we identify additional non-expert witnesses involved in these processes that we intend
to call as witnesses in our case-in-chief, we will provide you with the curriculum vitae for those
individuals as well.

                                            Page 3 of 6
Case 3:19-cr-00001-TJC-PDB Document 59-1 Filed 12/12/19 Page 4 of 8 PageID 530



    •   Rachel Clergy
    •   Jason Boswell
    •   Carrie McNamara
    •   Arnie Houghton
    •   Rick Dunwoodie
Christopher Gordon

         The government intends to call Dr. Christopher Gordon, the Chief of Medical Staff for the
71st Medical Group, Vance Air Force Base, Oklahoma and at the time he performed the autopsy
of Christopher Tur, the Director of Operations of the Office of the Armed Forces Medical
Examiner ("AFME"), as an expert in the field of forensic pathology, qualified to render an opinion
with regard to the cause and manner of death of Christopher Tur. Dr. Gordon will also testify as
a fact witness about what he observed and did during the autopsy. Attached is a copy of his
curriculum vitae. In summary, as further described in his report, Dr. Gordon will testify regarding
his conclusion about the cause and manner of Christopher Tur's death, and that, among other things
observed during his autopsy of Tur's body about which he will testify, he found that Tur suffered
from rib fractures that were received before death and a cut to his head that he could have received
before his death. As you know from our discussions, the autopsy evidence (which is discussed in
Paragraph 55 of the Indictment) establishes, among other things, that Christopher Tur was severely
injured prior to his death during the altercation with the defendant. These injuries are relevant
because, among other reasons, they make it unlikely that the defendant would not have recalled
their altercation and provide evidence of the intent behind his false statements, concealment, and
obstruction regarding Tur's appearance at his residence and the altercation that occurred there.

        Dr. Gordon issued one report in this case: a report dated February 9, 2015, which was an
attachment to Exhibit 158 in NCIS' Case Management Tool provided in discovery (Bates Range
USD0J-00442383-USD0J-00442390). You have also previously been provided in discovery
with his notes and other related work product.

        Dr. Gordon will explain and testify regarding the information and conclusions contained
in his report. The government is not re-stating all of the opinions in this notice but would
incorporate his autopsy report herein. Dr. Gordon will testify that the cause of death was probable
drowning in a setting of ethanol and fluoxetine toxicity and that the manner of death was
undetermined. Dr. Gordon will testify about the observations he made during the autopsy and the
significance thereof, including, but not limited to, the injuries he observed, and where possible,
whether observations during the autopsy permitted him to conclude if those injuries were received
before Tur's death. This testimony will include, but is not limited to, his conclusion that the rib
fractures described in his report would have likely been caused prior to Tur's death given the other
injuries described in his report and observed during the autopsy and in autopsy photographs; and
his conclusion that the laceration below Tur's right eyebrow described in his report and observed
during the autopsy and in autopsy photographs may have been caused before death. His testimony
will include an explanation of the effects of these injuries, such as the amount of pain the rib
fractures would have caused and the potential effect on Tur's mobility, as well as the amount of
blood the laceration would have caused if received pre-mortem. His testimony will include an
explanation of which of the injuries described in his report were fatal and which were non-fatal.
He will explain that the time of death could not be determined given the decomposition of the body
and the effect of it being in the water. Dr. Gordon will also testify about his role in the chain of
                                            Page 4 of 6
Case 3:19-cr-00001-TJC-PDB Document 59-1 Filed 12/12/19 Page 5 of 8 PageID 531



custody, as well as to explain common practices and procedures during an autopsy and any medical
terms set forth in his report.

       Dr. Gordon's testimony will be based on the observations he made during the autopsy, the
autopsy photos and diagrams, his report, and his knowledge, training and experience.

George F. Jackson

        As discussed in Dr. Gordon's report, he relied in part on the toxicology analysis and report
prepared by Dr. George F. Jackson, a Forensic Toxicologist with AFME, in reaching his
conclusion that Christopher Tur's cause of death was probable drowning in a setting of ethanol
and fluoxetine toxicity and that the manner of death was undetermined. Pursuant to Federal Rule
of Evidence 703, Dr. Gordon is petinitted to testify as an expert about the facts or data he relied
on in footling his opinions, such as the Dr. Jackson's report. Therefore, the government does not
intend at this time to call Dr. Jackson as an expert in its case-in-chief. However, if the defendant
objects to Dr. Gordon's testimony regarding Dr. Jackson's report and his reliance on it, or if the
Court otherwise limits Dr. Gordon's testimony in this regard, the government will call Dr. Jackson
as an expert witness in its case-in-chief and we therefore provide notice herein out of an abundance
of caution.

        Dr. Jackson issued one report in this case: a report dated February 3, 2015, which was an
attachment to Exhibit 158 in NCIS' Case Management Tool provided in discovery (Bates Range
USD0J-00442391-USD0J-00442392). You have also previously been provided in discovery
with his notes and other related work product. A copy of his curriculum vitae is attached.

        If called as an expert witness, Dr. Gordon will testify as an expert in the field of forensic
toxicology. Dr. Gordon prepared one report, which you have been provided in discovery. Dr.
Gordon will explain and testify regarding the information and conclusions contained in his report.
The government is not re-stating all of the opinions in this notice but would incorporate his
toxicology report herein. Dr. Gordon will testify regarding the import of the various findings of
his report, such as the possible impact of the level of ethanol and fluoxetine discovered on a human
being. In particular, this testimony will include, but is not limited to, an explanation that the
ethanol level in Christopher Tur's blood found in the toxicology testing would not have killed him,
but would have left him under the influence of alcohol and caused severe impainnent, and that the
fluoxetine in Tur's system could have negatively reacted with the alcohol to cause further
impairment.

Attachments

        Attached to this letter are the following discovery materials discussed herein:

        Discovery Item                           Quantity           Bates Range
   1.   CVs (Tarallo,       Gordon,     Jackson, 4 files            USDOJ-00447543 - USD0J-
        Zipperer)                                                   00447570


        If you have any questions, please do not hesitate to contact us.

                                            Page 5 of 6
Case 3:19-cr-00001-TJC-PDB Document 59-1 Filed 12/12/19 Page 6 of 8 PageID 532



                                           Sincerely,
                                           ANNALOU TIROL
                                           Acting Chief
                                           Public Integrity Sect on

                                    By:
                                           Todd G9e
                                           Deputy -Chief
                                           Peter Nothstein
                                           Trial Attorney
                                           Public Integrity Section
                                           Criminal Division
                                           U.S. Department of Justice
                                           (202) 514-9752 (Gee)
                                           (202) 616-2401 (Nothstein)
                                           Todd.Gee2@usdoj.gov
                                           Peter.Nothstein@usdoj.gov




                                  Page 6 of 6
            Case 3:19-cr-00001-TJC-PDB Document 59-1 Filed 12/12/19 Page 7 of 8 PageID 533
4/30/2019                                                                 FedEx Ship Manager- Print Your Label(s)



                                                                                                                                                          -r'c7o7:3
                                                                                                                                                          6 co F.c3
                                                                                                                                                          z Er.
                                                                                                                                                            0 —1—
                                                                                                                                                                —z
                                                                                                                                                          m




                                                               000Z Z6t76OSLL
                                                                                                                                                               CO bj
                                                                                                                                                             0 Q.)
                                                                                                                                                             70 >
                                                                                                                                                             =,
                                                                                          .7grW.
                                                                                                                                                          M
                                                                                                                                                          z0 1
                                                                                                                                                             ,73


                                                                                            EV_t5VS
                                                                                                                                                                      -4
                                                                                                                                                                      cr.




                                                                   11-101M3A0021VO NVIS




                                                                                                                                            82aN3S 1118
                                                                   d00:E /WIN1,0-03M
                                                                                                  !gs1
                                                                                                     7 :WE
                                                                                          e—a

                                                       C.')




                                                  T>
                                                       `Al                                       rn
                                                                                                J191019010701uv      565J1066C/23AD




  After printing this label:
  1. Use the 'Print button on this page to print your label to your laser or inkjet printer.
  2. Fold the printed page along the horizontal line.
  3. Place label in shipping pouch and affix it to your shipment so that the barcode portion of the label can be read and scanned.

  Warning: Use only the printed original label for shipping. Using a photocopy of this label for shipping purposes is fraudulent and could result in
  additional billing charges, along with the cancellation of your FedEx account number.
  Use of this system constitutes your agreement to the service conditions in the current FedEx Service Guide, available on fedex.com.FedEx will not
  be responsible for any claim in excess of $100 per package, whether the result of loss, damage, delay, non-delivery,misdelivery,or misinformation,
  unless you declare a higher value, pay an additional charge, document your actual loss and file a timely claim.Limitations found in the current FedEx
  Service Guide apply. Your right to recover from FedEx for any loss, including intrinsic value of the package, loss of sales, income interest, profit,
  attorney's fees, costs, and other forms of damage whether direct, incidental,consequential, or special is limited to the greater of $100 or the
  authorized declared value. Recovery cannot exceed actual documented loss.Maximum for items of extraordinary value is $1,000, e.g. jewelry,
  precious metals, negotiable instruments and other items listed in our ServiceGuide. Written claims must be filed within strict time limits, see current
  FedEx Service Guide.




https://www.fedex.com/shipping/shipAction.handle?method=doContinue                                                                                                          1/2
            Case 3:19-cr-00001-TJC-PDB Document 59-1 Filed 12/12/19 Page 8 of 8 PageID 534
4/30/2019                                                                  FedEx Ship Manager- Print Your Label(s)


                                                                                                                                                                   — -u 0
                                                                                                                                                                   -P*C7371
                                                                                                                                                                   t=3
                                                                                                                                                                       r- s2z
                                                                                                                                                                         Z




                                                               691.0 S6176OSLL
                                                                                                                                                                      0c
                                                                                                                                                                   70 713 z3=


                                                                                                                                                                   z0
                                                                                                                                                                    0
                                                                                                                                                                          C


                                                                                                                                                                          C




                                                                       11-101M3A0aavaNV1S




                                                                                                                                                      'dON8S1118
                                                                                            d00:£ AVV11 1.0-a3M

                                                       CA.1
                                                       CA)

                                                       CAI                                                          rn
                                                                                                                  J191019010701uv   565J1/D66C123AD




  After printing this label:
  1. Use the 'Print button on this page to print your label to your laser or inkjet printer.
  2. Fold the printed page along the horizontal line.
  3. Place label in shipping pouch and affix it to your shipment so that the barcode portion of the label can be read and scanned.

  Warning: Use only the printed original label for shipping. Using a photocopy of this label for shipping purposes is fraudulent and could result in
  additional billing charges, along with the cancellation of your FedEx account number.
  Use of this system constitutes your agreement to the service conditions in the current FedEx Service Guide, available on fedex.com.FedEx will not
  be responsible for any claim in excess of $100 per package, whether the result of loss, damage, delay, non-delivery,misdelivery,or misinformation,
  unless you declare a higher value, pay an additional charge, document your actual loss and file a timely claim.Limitations found in the current FedEx
  Service Guide apply. Your right to recover from FedEx for any loss, including intrinsic value of the package, loss of sales, income interest, profit,
  attorney's fees, costs, and other forms of damage whether direct, incidental,consequential, or special is limited to the greater of $100 or the
  authorized declared value. Recovery cannot exceed actual documented loss.Maximum for items of extraordinary value is $1,000, e.g. jewelry,
  precious metals, negotiable instruments and other items listed in our ServiceGuide. Written claims must be filed within strict time limits, see current
  FedEx Service Guide.




https://www.fedex.com/shipping/shipAction.handle?method=doContinue                                                                                                              1/2
Case 3:19-cr-00001-TJC-PDB Document 59-2 Filed 12/12/19 Page 1 of 2 PageID 535
                                                       U.S. Department of Justice

                                                       Criminal Division


Public Integrity Section                                                       Telephone: 202-514-1412
1400 New York Avenue NW                                                        Facsimile: 202-514-3003
The Bond Building, 12th Floor
Washington, D.C. 20005

                                                       September 12, 2019

Via Email

 Daniel Schwarz, Esq,                               Colby Vokey, Esq.
 Daniel Schwarz, PA.                                The Law Firm of Colby Vokey PC
 Suite 404                                          6924 Spanky Branch Court
 245 SE 1st Street                                  Dallas, TX 75248
 Miami, FL 33131                                    vokeylaw@colbyvokey.com
 daniel@danielschwarzlaw.com

 Terence Lenamon, Esq.
 Terence Lenamon P.A.
 226 E Flagler St Ste 200
 Miami, FL 33131-1324
 terry@lenamonlaw.com

        Re:      Supplemental Expert Notice: United States v Nettleton,
                 3 :19-cr-0001-TJC-PDB

Dear dounsel,

         Pursuant to Rule 16 of the Federal Rules of Criminal Procedure, and consistent with the
Court's scheduling order in the above-captioned case issued on March 15, 2019 (Dkt. No. 27), we
are writing to provide you with supplemental notice regarding the experts the government intends
at this time to call as witnesses in its case-in-chief.

Christine M. Tarallo

       In addition to the reports identified in the government's April 29, 2019 expert notice, Ms.
Tarallo authored a June 15, 2016 report (USDOJ-00448079 — USDOJ-00448084), which replaced
her March 2, 2015 report.

Lydia Benyam

       The government intends to call Lydia Benyam, a Forensic Biologist at the Defense
Forensic Science Center to testify in its case-in-chief as an expert in the fields of serology, forensic
biology, forensic DNA analysis, and calculating related statistics. Her curriculum vitae is attached
to this letter. Ms. Benyam received the DNA extraction from Ms. Tarallo, performed
quantification, amplification, and separation using capillary electrophoresis on the suspected blood

                                             Page 1 of 2
Case 3:19-cr-00001-TJC-PDB Document 59-2 Filed 12/12/19 Page 2 of 2 PageID 536


samples as well as control substances. From this process, Ms. Benyam generated a DNA profile,
which she then provided to Ms. Tarallo for further analysis.

        The key documents relating to Ms. Benyam's testimony have already been provided in
discovery: (1) a June 6, 2016 DNA worksheet (USDOJ-00447993 — USDOJ-00447994); and (2)
a DNA Control Chart (16-0930_0748_0998JD.pdf, found in the zip file "16-0748.zip" contained
within the folder "USDOJ-00448474").

Other DNA-Related Witnesses

        As noted in our April 29 letter, the government may call as witnesses individuals who
participated in the forensic examination and seizure of evidence and/or the DNA sampling and
testing process. In addition to the individuals listed in that letter, the government may also call
Michael Scherach for the same purpose. His curriculum vitae is attached to this letter. We do not
intend to call Mr. Scherach as an expert for the purposes of such testimony.

Attachments

        Attached to this letter are the following discovery materials discussed herein:

        Discovery Item                             Quantity         Bates Range
   1.   CVs (Benyam, Scherach)                     2 files          USDOJ-00448477 to
                                                                    USDOJ-00448482


        If you have any questions, please do not hesitate to contact us.

                                                      Sincerely,
                                                      JOHN KELLER
                                                      Acting Chief
                                                      Public Integrity Section


                                                            Gee
                                                      Deputy Chief
                                                      Peter Nothstein
                                                      Trial Attorney
                                                      Public Integrity Section
                                                      Criminal Division
                                                      U.S. Department of Justice
                                                      (202) 514-9752 (Gee)
                                                      (202) 616-2401 (Nothstein)
                                                      Todd.Gee2@usdoj .gov
                                                      Peter.Nothstein@usdoj.gov




                                            Page 2 of 2
